DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	Receipt of Applicant’s Amendment filed on 07/21/2021 is acknowledged.  The amendment includes the amending of claims 39-40.
Claim Rejections - 35 USC § 112
3.         The rejections raised in the Office Action mailed on 02/22/2021 have been overcome by applicant’s amendment received on 07/21/2021.
Allowable Subject Matter
4.	Claims 1, and 39-54 are allowed and renumbered as claims 1-17.
Terminal Disclaimer
5.	The terminal disclaimer filed on 10/14/2015 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 8,572,059 has been reviewed and is accepted.  The terminal disclaimer has been recorded
Reasons for Allowance
6.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of a surveillance, monitoring, and real-time events, digital data processing system (“SMR System”) that during operation integrates and communicates information between government agencies systems (“GA Systems”) and security and safety organization systems (“SSO Systems”) tasked with ensuring security and safety, integrates information systems to obtain a single, real-time view of an entire organization, and extracts actionable information from existing systems, wherein:  the SMR System is a node in a network that comprises the GA Systems and the SSO Systems, the node is coupled to the GA Systems and the SSO Systems, and the SMR System comprising:  one or more data processors, a memory, coupled to the one or more data processors, that includes code stored therein and executable by the one or more data processors to configure a computer system into a machine that includes:  a plurality of data sources, wherein a first of the data sources is maintained with a first database management system and a second of the data sources is maintained with a second database management system, a data store to store the data from the plurality of data sources in the form of resource description framework (RDF) triples, one or more data acquisition and routing components, coupled to the data sources, to (i) apply query requests to a plurality of data sources, (ii) receive data from the plurality of data sources in response to the requests, (iii) automatically exchange data including messages with the GA Systems and SSO Systems, and (iv) route the received data to the data store, an expert engine, coupled to at least one member of a group comprising the plurality of data sources and the data acquisition and routing component, to execute at least one of (i) rules and (ii) heuristics that operate on the RDF triples to identify related data representing data related to data in the data store, the related data includes data that matches specified criteria wherein the expert engine is configured to execute the at least one of (i) rules and (ii) heuristics to (a) identify at least one of (i) an object and (ii) event of interest, (b) compare the received data and related data with prescribed data, (c) identify anomalous situations indicated by a deviation of the received and related data with the prescribed data, and (d) generate alerts resulting from identification of the anomalous situations, automatically, in response to each alert of a plurality of the alerts, search the Internet and responder intranets and identify information relevant to the alert, generate hyperlinks to the information identified as relevant to each of the plurality of alerts, and a framework module, coupled to the expert engine, to provide display data from the data store to display by one or more displays (i) one or more of the alerts resulting from the anomalous situations indicated by the data and (ii) the hyperlinks to the information identified as relevant to each of the plurality of alerts, as recited in independent claim 1.
Specifically, although the prior art (See Kadayam, Brown, Martin, and Epler) clearly teach the real-time surveillance and monitoring of data (including public health data), the detailed claim limitations directed towards the specific integration of multiple sources via RDF for subsequent analysis via an expert engine to identify alerts that are augmented (via queries to the Internet and Intranet) with related data for subsequent display via hyperlinks is not found in the prior art, in conjunction with the rest of the limitations of the independent claims.
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 39-54 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2003/0212673 issued to Kadayam et al. on 13 November 2003.  The subject matter disclosed therein is pertinent to that of claims 1, and 39-54 (e.g., methods to monitor data).
U.S. PGPUB 2003/0163351 issued to Brown et al. on 28 August 2003.  The subject matter disclosed therein is pertinent to that of claims 1, and 39-54 (e.g., methods to monitor data).
U.S. PGPUB 2004/0036599 issued to Martin et al. on 26 February 2004.  The subject matter disclosed therein is pertinent to that of claims 1, and 39-54 (e.g., methods to monitor data).
U.S. PGPUB 2003/0187615 issued to Epler et al. on 02 August 2003.  The subject matter disclosed therein is pertinent to that of claims 1, and 39-54 (e.g., methods to monitor data).
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

July 23, 2021